Title: John Quincy Adams to Abigail Adams, 15 June 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Madam.
            The Hague June 15. 1795.
          
          We have very seldom an opportunity of hearing from you; and still more seldom that of writing you by a direct opportunity. An indirect one presents itself, and I cannot let it pass, were it barely for the pleasure of writing you that we are well, and enjoy in profound tranquility the beauties of the Season.
          The Peace and Alliance between France and Holland; the violent insurrection against the Convention recently suppressed at Paris; the revolt quelled at Toulon, the war broken out once more in the Vendee, and the surrender of Luxemburg to the french Army, are all, important events that have happened since I wrote you last; but this letter will be so long before it can reach you, that it would be idle to dwell upon any article of News.
          Not one vessel has sailed for Boston from any port in this

Country since we have been in it. Not one has arrived from thence. Once in a while I see the face of an old acquaintance, and have recently seen my friend T. H. Perkins of Boston, and Mr Hichborn; they are now both returned to France.
          My latest letters from any part of America are more than three months old. We have however accounts down to the latter end of April.— Full of new complaints against british depredations and rapine.— The Spirit of Rapine is the character of the Nation; they have commenced again the capture of neutral vessels bound to France with provisions. It is some satisfaction to find the cordiality with which they are detested by every body. I am fully convinced that not a breath of air from any quarter of the Heavens over the whole surface of the Earth is wafted along, but is loaded with some malediction against them. For my own part I have always considered the wish of Caligula, as no less atrocious than it was extravagant. But reasoning from analogy, I begin to suppose, that it might be dictated by the purest and most refined sentiment of Justice and humanity.
          your affectionate Son
          
            John Q. Adams.
          
        